Name: Commission Regulation (EC) No 332/98 of 12 February 1999 amending the export refunds on pigmeat
 Type: Regulation
 Subject Matter: animal product;  trade policy
 Date Published: nan

 EN Official Journal of the European Communities 13. 2. 1999L 40/28 COMMISSION REGULATION (EC) No 332/98 of 12 February 1999 amending the export refunds on pigmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EEC) No 2759/75 of the Council of 29 October 1975 on the common organization of the market in pigmeat (1), as last amended by the Act of accession of Austria, Finland and Sweden and by Regula- tion (EC) No 3290/94 (2), and in particular the third sentence of Article 13 (3) thereof, Whereas the export refunds on pigmeat were fixed by Commission Regulation (EC) No 2634/98 (3); Whereas in the light of the market situation it follows from applying the detailed rules contained in Commis- sion Regulation (EC) No 2634/98 to the information known to the Commission that the export refunds at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION: Article 1 The export refunds on the products listed in Article 1 paragraph 1 of Regulation (EEC) No 2759/75, exported in the natural state, as fixed in the Annex to Regulation (EC) No 2634/98 are hereby altered as shown in the Annex to this Regulation. Article 2 This Regulation shall enter into force on 15 February 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 February 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 282, 1. 11. 1975, p. 1. (2) OJ L 349, 31. 12. 1994, p. 105. (3) OJ L 333, 9. 12. 1998, p. 24. EN Official Journal of the European Communities13. 2. 1999 L 40/29 (EUR/100 kg net weight) Product code Destinationof refund (1) Amount of refund (EUR/100 kg net weight) Product code Destinationof refund (1) Amount of refund ANNEX to the Commission Regulation of 12 February 1999 amending the export refunds on pigmeat 0203 11 10 9000 01 20,00 02 40,00 03 70,00 0203 12 11 9100 01 20,00 02 40,00 03 70,00 0203 12 19 9100 01 20,00 02 40,00 03 70,00 0203 19 11 9100 01 20,00 02 40,00 03 70,00 0203 19 13 9100 01 20,00 02 40,00 03 70,00 0203 19 15 9100 01 13,00 02 25,00 0203 19 55 9110 01 20,00 02 40,00 03 70,00 0203 19 55 9310 01 13,00 02 25,00 0203 21 10 9000 01 20,00 02 40,00 03 70,00 0203 22 11 9100 01 20,00 02 40,00 03 70,00 0203 22 19 9100 01 20,00 02 40,00 03 70,00 0203 29 11 9100 01 20,00 02 40,00 03 70,00 0203 29 13 9100 01 20,00 02 40,00 03 70,00 0203 29 15 9100 01 13,00 02 25,00 0203 29 55 9110 01 20,00 02 40,00 03 70,00 0210 11 31 9110 04 90,00 0210 11 31 9910 04 90,00 0210 12 19 9100 04 20,00 0210 19 81 9100 04 95,00 0210 19 81 9300 04 76,00 1601 00 91 9000 04 28,00 03 50,00 1601 00 99 9110 04 25,00 03 40,00 1602 41 10 9210 04 62,00 1602 42 10 9210 04 34,00 03 50,00 1602 49 19 9120 04 25,00 03 45,00 (1) The destinations are as follows: 01 Poland, Czech Republic, Slovak Republic, Hungary, Romania, Bulgaria, Slovenia, Latvia, Lithuania, Estonia 02 All destinations except those of 01 03 Russia 04 All destinations NB: The product codes and the footnotes are defined in Commission Regulation (EEC) No 3846/87.